Citation Nr: 1446154	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for post-operative right knee disability with degenerative joint disease.  

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for post-operative left knee disability with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

This appeal was previously before the Board in November 2012, when it was remanded for further development.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Previously, the Board determined that the VA examinations of the Veteran's knees conducted in September 2006, February 2009, and June 2010 were inadequate, in that they failed to address the Veteran's reports of "fore and aft" instability.  The Board determined that an additional examination was necessary, and agreed with the Veteran that the examination should be conducted by an orthopedist.  

The Board remanded the Veteran's appeals in order to afford him another VA examination that addressed his concerns.  It was specifically requested that this examination be conducted by a "physician specializing in orthopedics".  

The Veteran was afforded a VA examination of his knees in January 2013.  Unfortunately, this examination was not conducted by a physician specializing in orthopedics.  It was instead conducted by a physician's assistant from the oncology department.  The Veteran has submitted a statement expressing his belief that the examination was not by an orthopedist.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and pension examination of his knees by a physician specializing in orthopedics.  The claims file and electronic record must be made available to the examiner, the examiner must review the claims file and electronic record in conjunction with the examination, and the examiner must annotate his or her examination report as to whether the claims file and electronic record was reviewed.  The examiner must take into consideration the Veteran's reports of symptoms and functional limitations in conducting the examination and accurately report the Veteran's reported history of symptoms.  The examiner must provide a complete rationale for all opinions rendered.  In addition to the standard VA examination of the knees, the examiner must specifically ensure that the following is accomplished:

(a) Conduct all necessary tests, to include but not limited to instability tests.  The examiner is asked to provide an opinion as to whether the Veteran has instability of either knee, to include lateral instability and what the Veteran has described as "fore and aft" instability. 

(b) In the examination report, delineate all symptoms or pathology attributable to the service-connected left knee disability and right knee disability.  The examiner should assess the severity of each symptom and specifically note whether and to what extent there is functional loss consisting of the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examiner must state whether each knee disability results in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner must state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner must address whether the Veteran has flare-ups and the additional disability resulting from the flare-ups.

2.  After ensuring that the examination report is adequate and in compliance with the directive above, to include that the examination was conducted by a physician specializing in orthopedics, readjudicate the claims that are the subject of this remand.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond prior to returning the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



